Appeal from a judgment of the County Court, Kings County, rendered February 11, 1958, sentencing appellant to serve from 2% to 5 years, after he had been found guilty by a jury of being an accessory to a felony (Penal Law, § 2). The notice of appeal states that appeal is also taken from “ all of the objections, exceptions and motions made during the trial, after trial, and from all intermediate orders made in this matter”. Judgment unanimously affirmed. (See People v. Maimone, 9 A D 2d 780.) No separate appeal lies from the objections, the exceptions or the intermediate orders, which have been reviewed on the- appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.